        Case 1:21-cv-01508-VEC Document 180 Filed 09/07/21 Page 1 of 10

                                                USDC SDNY
                                                DOCUMENT
Jason M. Drangel (JD 7204)                      ELECTRONICALLY FILED
jdrangel@ipcounselors.com                       DOC #:
Ashly E. Sands (AS 7715)                        DATE FILED: 9/7/2021
asands@ipcounselors.com
Danielle (Yamali) Futterman (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Mattel, Inc.

                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


 MATTEL, INC.,

 Plaintiff                                             21-cv-1508 (VEC)

 v.                                                     [PROPOSED]
                                                 FINAL DEFAULT JUDGMENT
 ANIME CARDS STORE, ATSELL STORE,                    AND PERMANENT
 BANDAITOMY STORE, BEYON STORE, CAPITAL           INJUNCTION ORDER FOR
 INDUSTRIAL LIMITED, CARD GAME TOY               DEFENDANT SHOP900245403
 STORE,  DEFORMATION        WORLD   STORE,                STORE
 DINOSAURMODEL TOY STORE, DONGGUAN
 LING GAN GRAPHIC DESIGN CO., LTD.,
 EVERYTHING STORE, GUANGXI WOONCAI
 TRADING CO., LTD., GUANGZHOU YINGNISI
 TRADING CO., LTD., GUANGZHOU YUHUA
 PLAYING CARDS CO., LTD., HONGYUE TOY
 STORE    STORE,      HUIZHOU     DANCHEN
 INDUSTRIAL CO., LTD., HUNAN LOUDI BOSERA
 TRADING CO., LTD., JANEMEMORY STORE,
 JIANGSU HONGYUAN PAPER PRODUCTS CO.,
 LTD.,     KIDS        INTEREST     STORE,
 MAGICTOYWORLD STORE, MODEL CITY
 STORE, MUFUAZ STORE, PRESTIJ HOMES
 STORE, SHANDONG GREEN INTERNATIONAL
 TRADE CO., LTD., SHANTOU CHENGHAI
 WEIFAN TOYS FACTORY, SHAOXING HUAGU
 IMP. & EXP. CO., LTD., SHENGZHOU KAILE
 RECREATION CO., LTD., SHENZHEN SHENGKEN
      Case 1:21-cv-01508-VEC Document 180 Filed 09/07/21 Page 2 of 10




TECHNOLOGY CO., LTD., SHOP5440279 STORE,
SHOP900242407 STORE, SHOP900245403 STORE,
SHOP910716127 STORE, SHOP910719071 STORE,
SHOP910905040 STORE, SHOP911134294 STORE,
SHOPPOKEMON STORE, SI MI DA DANG 001
STORE, SIRMAK GLOBAL STORE, THE ROAD TO
HAPPINESS STORE, THE TOY STORE, TOMY TOY
STORE,    USEFUL     INTERESTING   STORE,
WENZHOU KAIWO CRAFT & GIFT CO., LTD.,
WENZHOU SHANJIA HANDICRAFT CO., LTD.,
WUXI    XINFDA     INTERNATIONAL    CORP.,
XIAMEN HONGJU PRINTING INDUSTRY &
TRADE CO., LTD., XIAMEN NATRUAL PACKING
INDUSTRIAL LTD, XIAMEN YICHENFENG
INDUSTRY & TRADE CO., LTD., XIANG HE TOY
STORE, YANGZHOU JUMBAY INTERNATIONAL
TRADING CO., LTD., YICLL YICNN STORE and
ZHEJIANG G STAR TRADING LIMITED,

Defendants
       Case 1:21-cv-01508-VEC Document 180 Filed 09/07/21 Page 3 of 10




                                      GLOSSARY

     Term                                  Definition                                 Docket Entry
                                                                                        Number
Plaintiff or    Mattel, Inc.                                                              N/A
Mattel
Defendants      Anime Cards Store, Atsell Store, BandaiTomy Store, BEYON                  N/A
                Store, Capital Industrial Limited, Card Game Toy Store,
                Deformation world Store, DinosaurModel Toy Store,
                Dongguan Ling Gan Graphic Design Co., Ltd., Everything
                Store, Guangxi Wooncai Trading Co., Ltd., Guangzhou
                Yingnisi Trading Co., Ltd., Guangzhou Yuhua Playing Cards
                Co., Ltd., Hongyue Toy Store Store, Huizhou Danchen
                Industrial Co., Ltd., Hunan Loudi Bosera Trading Co., Ltd.,
                JaneMemory Store, Jiangsu Hongyuan Paper Products Co.,
                Ltd., Kids interest Store, MagicToyWorld Store, Model City
                Store, Mufuaz Store, PRESTIJ HOMES Store, Shandong
                Green International Trade Co., Ltd., Shantou Chenghai Weifan
                Toys Factory, Shaoxing Huagu Imp. & Exp. Co., Ltd.,
                Shengzhou Kaile Recreation Co., Ltd., Shenzhen Shengken
                Technology Co., Ltd., Shop5440279 Store, Shop900242407
                Store, Shop900245403 Store, Shop910716127 Store,
                Shop910719071          Store,      Shop910905040         Store,
                Shop911134294 Store, ShopPOKEMON Store, SI MI DA
                DANG 001 Store, Sirmak Global Store, The road to happiness
                Store, The Toy Store, TOMY TOY Store, Useful Interesting
                Store, Wenzhou Kaiwo Craft & Gift Co., Ltd., Wenzhou
                Shanjia Handicraft Co., Ltd., Wuxi Xinfda International Corp.,
                Xiamen Hongju Printing Industry & Trade Co., Ltd., Xiamen
                Natrual Packing Industrial Ltd, Xiamen Yichenfeng Industry
                & Trade Co., Ltd., Xiang He Toy Store, Yangzhou Jumbay
                International Trading Co., Ltd., yicll yicnn Store and Zhejiang
                G Star Trading Limited
Defaulting      Shop900245403 Store                                                       N/A
Defendant
Alibaba         Alibaba.com, an online marketplace platform that allows                   N/A
                manufacturers, wholesalers and other third-party merchants,
                like Defendants, to advertise, offer for sale, sell, distribute and
                ship their wholesale and retail products originating from China
                directly to consumers across the world and specifically to
                consumers residing in the U.S., including New York
AliExpress      Aliexpress.com, an online marketplace platform that allows                N/A
                manufacturers, wholesalers and other third-party merchants,
                like Defendants, to advertise, offer for sale, sell, distribute and
                ship their wholesale and retail products originating from China


                                             i
      Case 1:21-cv-01508-VEC Document 180 Filed 09/07/21 Page 4 of 10




                directly to consumers across the world and specifically to
                consumers residing in the U.S., including New York
Sealing Order   Order to Seal File entered on February 17, 2021                      Dkt. 1
Complaint       Plaintiff’s Complaint filed on February 19, 2021                     Dkt. 8
Application     Plaintiff’s Ex Parte Application for: 1) a temporary restraining Dkts. 12-14, 16
                order; 2) an order restraining Merchant Storefronts (as defined
                infra) and Defendants’ Assets (as defined infra) with the
                Financial Institutions (as defined infra); 3) an order to show
                cause why a preliminary injunction should not issue; 4) an
                order authorizing bifurcated and alternative service and 5) an
                order authorizing expedited discovery filed on February 19,
                2021
Adler Dec.      Declaration of Ray Adler in Support of Plaintiff’s Application      Dkt. 14

Drangel Dec.    Declaration of Jason M. Drangel in Support of Plaintiff’s           Dkt. 12
                Application
TRO             1) Temporary Restraining Order; 2) Order Restraining                  N/A
                Merchant Storefronts and Defendants’ Assets with the
                Financial Institutions; 3) Order to Show Cause Why a
                Preliminary Injunction Should Not Issue; 4) Order Authorizing
                Bifurcated and Alternative Service; and 5) Order Authorizing
                Expedited Discovery entered on February 19, 2021
PI Show Cause   March 19, 2021 hearing to show cause why a preliminary                N/A
Hearing         injunction should not issue
PI Order        March 19, 2021 Preliminary Injunction Order                          Dkt. 6
User Accounts   Any and all websites and any and all accounts with online             N/A
                marketplace platforms such as Alibaba and AliExpress, as well
                as any and all as yet undiscovered accounts with additional
                online marketplace platforms held by or associated with
                Defendants, their respective officers, employees, agents,
                servants and all persons in active concert or participation with
                any of them
Merchant        Any and all User Accounts through which Defendants, their             N/A
Storefronts     respective officers, employees, agents, servants and all persons
                in active concert or participation with any of them operate
                storefronts to manufacture, import, export, advertise, market,
                promote, distribute, display, offer for sale, sell and/or
                otherwise deal in Counterfeit Products, which are held by or
                associated with Defendants, their respective officers,
                employees, agents, servants and all persons in active concert
                or participation with any of them
UNO Products    Card games sold under the UNO brand, including the classic            N/A
                UNO game, UNO Attach, UNO Wild Jackpot, UNO MOD and
                more, including themed card decks



                                           ii
      Case 1:21-cv-01508-VEC Document 180 Filed 09/07/21 Page 5 of 10




UNO Marks        U.S. Trademark Registration Nos.: 1,005,397 for “UNO” for            N/A
                 goods in Class 28; 5,125,593 for “UNO” for goods in Class 9;
                 and 5,618,477 for “DOS” for goods in Class 28
Counterfeit      Products bearing or used in connection with the UNO Marks,           N/A
Products         and/or products in packaging and/or containing labels bearing
                 the UNO Marks, and/or bearing or used in connection with
                 marks that are confusingly similar to the UNO Marks and/or
                 products that are identical or confusingly similar to the UNO
                 Products
Defendants’      Any and all money, securities or other property or assets of         N/A
Assets           Defendants (whether said assets are located in the U.S. or
                 abroad)
Defendants’      Any and all financial accounts associated with or utilized by        N/A
Financial        any Defendants or any Defendants’ User Accounts or
Accounts         Merchant Storefront(s) (whether said account is located in the
                 U.S. or abroad)
Financial        Any banks, financial institutions, credit card companies and         N/A
Institutions     payment processing agencies, such as PayPal Inc. (“PayPal”),
                 Payoneer Inc. (“Payoneer”), the Alibaba Group d/b/a
                 Alibaba.com payment services (e.g., Alipay.com Co., Ltd.,
                 Ant Financial Services Group), PingPong Global Solutions,
                 Inc. (“PingPong”) and other companies or agencies that engage
                 in the processing or transfer of money and/or real or personal
                 property of Defendants
Third Party      Online marketplace platforms, including, without limitation,         N/A
Service          those owned and operated, directly or indirectly by Alibaba
Providers        and AliExpress, as well as any and all as yet undiscovered
                 online marketplace platforms and/or entities through which
                 Defendants, their respective officers, employees, agents,
                 servants and all persons in active concert or participation with
                 any of them manufacture, import, export, advertise, market,
                 promote, distribute, offer for sale, sell and/or otherwise deal in
                 Counterfeit Products which are hereinafter identified as a
                 result of any order entered in this action, or otherwise
Defendants’      Defendants’ Assets from Defendants’ Financial Accounts that          N/A
Frozen Assets    were and/or are attached and frozen or restrained pursuant to
                 the TRO and/or PI Order, or which are attached and frozen or
                 restrained pursuant to any future order entered by the Court in
                 this Action
Plaintiff’s      Plaintiff’s Application for an Order to Show Cause Why               TBD
Motion for       Default Judgment and a Permanent Injunction should not be
Default          entered Against Defaulting Defendant filed on August 16,
Judgment         2021
Futterman Aff.   Affidavit by Danielle (Yamali) Futterman in Support of               TBD
                 Plaintiff’s Motion for Default Judgment


                                             iii
         Case 1:21-cv-01508-VEC Document 180 Filed 09/07/21 Page 6 of 10




        This matter comes before the Court by motion filed by Plaintiff for the entry of final

judgment and permanent injunction by default as to Defendant Shop900245403 Store (“Defaulting

Defendant”) for Defaulting Defendant’s trademark infringement, trademark counterfeiting, false

designation of origin, passing off and unfair competition and related state and common law claims

arising out of Defaulting Defendant’s unauthorized use of Plaintiff’s UNO Marks without

limitation, in their manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying or offering for sale and/or selling and/or sale of Counterfeit Products. 1

        The Court, having considered the Memorandum of Law and Affidavit of Danielle (Yamali)

Futterman in support of Plaintiff’s Motion for Default Judgment and a Permanent Injunction

Against Defaulting Defendant, the Certificates of Service of the Summons and Complaint, the

Certificate of the Clerk of the Court stating that no answer has been filed in the instant action, and

upon all other pleadings and papers on file in this action, it is hereby ORDERED, ADJUDGED

AND DECREED as follows:

                                I.    Defaulting Defendant’s Liability

1) Judgment is granted in favor of Plaintiff on all claims properly pled against Defaulting

    Defendant in the Complaint;

                                        II.    Damages Awards

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that because it would serve both

    the compensatory and punitive purposes of the Lanham Act’s prohibitions on willful

    infringement, and because Plaintiff has sufficiently set forth the basis for the statutory damages

    award requested in its Motion for Default Judgment, the Court finds such an award to be

    reasonable and Plaintiff is awarded Fifty Thousand Dollars ($50,000.00) in statutory damages


1
 Where a defined term is referenced herein and not defined herein, the defined term should be understood as it is
defined in the Glossary.

                                                       1
      Case 1:21-cv-01508-VEC Document 180 Filed 09/07/21 Page 7 of 10




  against Defaulting Defendant pursuant to Section 15 U.S.C. § 1117(c) of the Lanham Act and

  post-judgment interest (“Defaulting Defendant’s Individual Damages Award”);


                                  III.   Permanent Injunction

2) IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that Defaulting Defendant, its

  respective officers, agents, servants, employees, successors and assigns and all persons acting

  in concert with or under the direction of Defaulting Defendant (regardless of whether located

  in the United States or abroad), who receive actual notice of this Order are permanently

  enjoined and restrained from:

     A. manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

         displaying, offering for sale, selling and/or otherwise dealing in Counterfeit Products

         or any other products bearing one or more of the UNO Marks and/or marks that are

         confusingly similar to, identical to and constitute a counterfeiting and/or infringement

         of the UNO Marks;

     B. directly or indirectly infringing in any manner any of Plaintiff’s UNO Marks;

     C. using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s UNO

         Marks to identify any goods or services not authorized by Plaintiff;

     D. using any of Plaintiff’s UNO Marks, or any other marks that are confusingly similar to

         the UNO Marks on or in connection with the manufacturing, importing, exporting,

         advertising, marketing, promoting, distributing, displaying, offering for sale, selling

         and/or otherwise dealing in the Counterfeit Products;

     E. using any false designation of origin or false description, or engaging in any action

         which is likely to cause confusion, cause mistake and/or to deceive members of the

         trade and/or the public as to the affiliation, connection or association of any product


                                               2
        Case 1:21-cv-01508-VEC Document 180 Filed 09/07/21 Page 8 of 10




           manufactured, imported, exported, advertised, marketed, promoted, distributed,

           displayed, offered for sale or sold by Defaulting Defendant with Plaintiff, and/or as to

           the origin, sponsorship or approval of any product manufactured, imported, exported,

           advertised, marketed, promoted, distributed, displayed, offered for sale or sold by

           Defaulting Defendant and Defaulting Defendant’s commercial activities by Plaintiff;

       F. secreting, concealing, destroying, altering, selling off, transferring or otherwise

           disposing of and/or dealing with: (i) Counterfeit Products; (ii) any computer files, data,

           business records, documents or any other records or evidence relating to:

               i. Defaulting Defendant’s User Accounts and/or Merchant Storefronts;

               ii. Defaulting Defendant’s Assets; and

               iii. the manufacture, importation, exportation, advertising, marketing, promotion,

                   distribution, display, offering for sale and/or sale of Counterfeit Products by

                   Defaulting Defendant and by their respective officers, employees, agents,

                   servants and all persons in active concert or participation with any of them; and

       G. effecting assignments or transfers, forming new entities or associations, or creating

           and/or utilizing any other platform, User Accounts, Merchant Storefronts or any other

           means of importation, exportation, advertising, marketing, promotion, distribution,

           display, offering for sale and/or sale of Counterfeit Products for the purposes of

           circumventing or otherwise avoiding the prohibitions set forth in this Order.

2)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Defaulting Defendant

     must deliver up for destruction to Plaintiff any and all Counterfeit Products and any and all

     packaging, labels, tags, advertising and promotional materials and any other materials in the

     possession, custody or control of Defaulting Defendant that infringe any of Plaintiff’s



                                                 3
        Case 1:21-cv-01508-VEC Document 180 Filed 09/07/21 Page 9 of 10




     trademarks, copyrights or other rights including, without limitation, the UNO Marks, or bear

     any marks that are confusingly similar to the UNO Marks pursuant to 15 U.S.C. § 1118;

3)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Service

     Providers and Financial Institutions are permanently enjoined and restrained from:

       A. secreting, concealing, transferring, disposing of, withdrawing, encumbering or paying

           any of the Defaulting Defendant’s Frozen Assets from or to Defaulting Defendant’s

           Financial Accounts until further ordered by this Court;

       B. secreting, concealing, destroying, altering, selling off, transferring or otherwise

           disposing of and/or dealing with any computer files, data, business records, documents

           or any other records or evidence relating to Defaulting Defendant’s Frozen Assets and

           Defaulting Defendant’s Financial Accounts;

       C. knowingly instructing, aiding or abetting any other person or business entity in

            engaging in any of the activities referred to in subparagraphs III(1)(A) through III(2)

            and III(3)(A) through III(3)(B) above through III(4)(A) below.

4)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Service

     Providers are permanently enjoined and restrained from:

       A. providing services to Defaulting Defendant and Defaulting Defendant’s User Accounts

           and Merchant Storefronts, including, without limitation, continued operation of

           Defaulting Defendant’s User Accounts and Merchant Storefronts; and

       B. knowingly instructing, aiding or abetting any other person or business entity in

           engaging in any of the activities referred to in subparagraphs III(1)(A) through III(2)

           and III(3)(A) through III(3)(B) above through III(4)(A) above.




                                                4
       Case 1:21-cv-01508-VEC Document 180 Filed 09/07/21 Page 10 of 10




                             IV.     Dissolution of Rule 62(a) Stay

1) IT IS FURTHER ORDERED, as sufficient cause has been shown, that the 30-day automatic

   stay on enforcing Plaintiff’s judgment, pursuant to Fed. R. Civ. Pro. 62(a) is hereby dissolved.

                                    V.   Miscellaneous Relief

2) Defaulting Defendant may, upon proper showing and two (2) business days written notice to

   the Court and Plaintiff’s counsel, appear and move for dissolution or modification of the

   provisions of this Order concerning the restriction or restraint of Defaulting Defendant’s

   Frozen Assets, Defaulting Defendant’s Additional Assets and/or Defaulting Defendant’s

   Additional Financial Accounts;

3) Any failure by Defaulting Defendant to comply with the terms of this Order shall be deemed

   contempt of Court, subjecting Defaulting Defendant to contempt remedies to be determined

   by the Court, including fines and seizure of property; and

4) This Court shall retain jurisdiction over this matter and the parties in order to construe and

   enforce this Order.



SO ORDERED.

SIGNED this _____ day of ____________, 2021, at _______ __.m.


                                                    _________________________________
                                                    HON. VALERIE E. CAPRONI
                                                                                      9/7/2021
                                                    UNITED STATES DISTRICT JUDGE




                                                5
